DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Specification
The disclosure is objected to because of the following informalities: the specification does not follow the layout as described below.  
Appropriate correction is required.
The following guidelines illustrate the preferred layout for the specification of a utility application. These guidelines are suggested for the applicant’s use.
Arrangement of the Specification 
As provided in 37 CFR 1.77(b), the specification of a utility application should include the following sections in order. Each of the lettered items should appear in upper case, without underlining or bold type, as a section heading. If no text follows the section heading, the phrase “Not Applicable” should follow the section heading:
(a) TITLE OF THE INVENTION.
(b) CROSS-REFERENCE TO RELATED APPLICATIONS.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT.
(e) INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB). 
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR.
(g) BACKGROUND OF THE INVENTION.

(2) Description of Related Art including information disclosed under 37 CFR 1.97 and 1.98.
(h) BRIEF SUMMARY OF THE INVENTION.
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S).
(j) DETAILED DESCRIPTION OF THE INVENTION.
(k) CLAIM OR CLAIMS (commencing on a separate sheet).
(l) ABSTRACT OF THE DISCLOSURE (commencing on a separate sheet).
(m) SEQUENCE LISTING. (See MPEP § 2422.03 and 37 CFR 1.821-1.825). A “Sequence Listing” is required on paper if the application discloses a nucleotide or amino acid sequence as defined in 37 CFR 1.821(a) and if the required “Sequence Listing” is not submitted as an electronic document either on compact disc or as a text file via the Office electronic filing system (EFS-Web.)
Content of Specification 
(a) TITLE OF THE INVENTION: See 37 CFR 1.72(a) and MPEP § 606. The title of the invention should be placed at the top of the first page of the specification unless the title is provided in an application data sheet. The title of the invention should be brief but technically accurate and descriptive, preferably from two to seven words. It may not contain more than 500 characters. 
(b) CROSS-REFERENCES TO RELATED APPLICATIONS: See 37 CFR 1.78 and MPEP § 211 et seq.
(c) STATEMENT REGARDING FEDERALLY SPONSORED RESEARCH OR DEVELOPMENT: See MPEP § 310.
(d) THE NAMES OF THE PARTIES TO A JOINT RESEARCH AGREEMENT. See 37 CFR 1.71(g).
INCORPORATION-BY-REFERENCE OF MATERIAL SUBMITTED ON A COMPACT DISC OR AS A TEXT FILE VIA THE OFFICE ELECTRONIC FILING SYSTEM (EFS-WEB): The specification is required to include an incorporation-by-reference of electronic documents that are to become part of the permanent United States Patent and Trademark Office records in the file of a patent application. See 37 CFR 1.52(e) and MPEP § 608.05. See also the Legal Framework for EFS-Web posted on the USPTO website (www.uspto.gov/patents-application-process/filing-online/legal-framework-efs-web) and MPEP § 502.05
(f) STATEMENT REGARDING PRIOR DISCLOSURES BY THE INVENTOR OR A JOINT INVENTOR. See 35 U.S.C. 102(b) and 37 CFR 1.77.
(g) BACKGROUND OF THE INVENTION: See MPEP § 608.01(c). The specification should set forth the Background of the Invention in two parts:
(1) Field of the Invention: A statement of the field of art to which the invention pertains. This statement may include a paraphrasing of the applicable U.S. patent classification definitions of the subject matter of the claimed invention. This item may also be titled “Technical Field.”
(2) Description of the Related Art including information disclosed under 37 CFR 1.97 and 37 CFR 1.98: A description of the related art known to the applicant and including, if applicable, references to specific related art and problems involved in the prior art which are solved by the applicant’s invention. This item may also be titled “Background Art.”
(h) BRIEF SUMMARY OF THE INVENTION: See MPEP § 608.01(d). A brief summary or general statement of the invention as set forth in 37 CFR 1.73. The summary is separate and distinct from the abstract and is directed toward the invention rather than the disclosure as a whole. The summary may point out the advantages of the invention or how it solves problems previously existent in the prior art (and preferably indicated in the Background of the Invention). In chemical cases it should point out in general terms the utility of the invention. If possible, the nature and gist of the invention or the inventive concept should be set forth. Objects of the 
(i) BRIEF DESCRIPTION OF THE SEVERAL VIEWS OF THE DRAWING(S): See MPEP § 608.01(f). A reference to and brief description of the drawing(s) as set forth in 37 CFR 1.74.
(j) DETAILED DESCRIPTION OF THE INVENTION: See MPEP § 608.01(g). A description of the preferred embodiment(s) of the invention as required in 37 CFR 1.71. The description should be as short and specific as is necessary to describe the invention adequately and accurately. Where elements or groups of elements, compounds, and processes, which are conventional and generally widely known in the field of the invention described, and their exact nature or type is not necessary for an understanding and use of the invention by a person skilled in the art, they should not be described in detail. However, where particularly complicated subject matter is involved or where the elements, compounds, or processes may not be commonly or widely known in the field, the specification should refer to another patent or readily available publication which adequately describes the subject matter.
(k) CLAIM OR CLAIMS: See 37 CFR 1.75 and MPEP § 608.01(m). The claim or claims must commence on a separate sheet or electronic page (37 CFR 1.52(b)(3)). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation. There may be plural indentations to further segregate subcombinations or related steps. See 37 CFR 1.75 and MPEP 608.01(i)-(p).
(l) ABSTRACT OF THE DISCLOSURE: See 37 CFR 1.72(b) and MPEP § 608.01(b). The abstract is a brief narrative of the disclosure as a whole, as concise as the disclosure permits, in a single paragraph preferably not exceeding 150 words, commencing on a separate sheet following the claims. In an international application which has entered the national stage (37 CFR 1.491(b)), the applicant need not submit an abstract commencing on a separate sheet if an abstract was published with the international application under PCT Article 21. The abstract 
(m) SEQUENCE LISTING: See 37 CFR 1.821-1.825 and MPEP §§ 2421-2431. The requirement for a sequence listing applies to all sequences disclosed in a given application, whether the sequences are claimed or not. See MPEP § 2422.01.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claim 1, the claim is an apparatus claim to a bedding material.  The claim includes method step producing a chamber filter cake.  The mix of method and apparatus language in the claim renders the claim indefinite.  In addition, the method steps for the production of the chamber filter cake is product by process claim language.  The product is not expressly limited by the process steps set forth in the claim.  The product appears to be the same as the prior art.
Regarding Claims 9 and 14, the claim ends with “bulk-forming component consists.”  It not clear what the bounds of this claim is?  Consists of what?  Maybe this was a typographical error or part of the claim is missing?  Clarification is requested.
1 recites the limitation "the elutriable super-fine" in line 6.  There is insufficient antecedent basis for this limitation in the claim.
Claims 2, 4, 5, 11 recite the limitation "the dry matter" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claim 3 recites the limitation "the silicate" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Claims 6, 7, 8, 10, 12, 13 are rejected as being dependent upon a rejected base claim.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 3, 4, 6, 9, 10, 11, 12, 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0201438 to Anttila et al in view of U.S. Patent No. 4,824,653 to Severinghaus, Jr. et al.
Regarding Claim 1, Anttila teaches a bedding material for animal husbandry, comprising a calciferous component (Anttila abstract calcium carbonate) as well as a bulk-forming component of straw, sawdust, oilseed rape chaff, hemp- or flax-shives, pressed fermentation residues, dung and/or compost (Anttila claim 23). 
0 - 25 % by weight limestone powder and 75 - 100 % by weight chamber filter cake, and wherein the chamber filter cake is produced from the elutriable super-fine constituents in a limestone wash and/or dolomite wash after said elutriable super-fine constituents have been dewatered in a chamber filter press or sedimentation tank.  Anttila teaches the importance of bright white calcium carbonate (Anttila paragraph [0018]).  However, Severinghaus teaches the general knowledge of obtaining limestone from a filter cake and its use as a filler (Severinghaus Col. 2 line 48; Col. 3 line 10).  In other words, Severinghaus teaches the known source of limestone product derived from a dried filter cake.  It would have been obvious to one of ordinary skill in the art to modify the teachings of Anttila with the teachings of Severinghaus at the time of the invention for brighter limestone as taught by Severinghaus.  The modification is merely the simple substitution of one known limestone source for another; and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Applicant’s claim range does not require the presence of limestone powder since the bottom end of the range is 0% and the top end of the filter cake range is 100%; it can be all filter cake to satisfy the claim limitation i.e. all filter cake.  Thus, the selection of the limestone source of Severinghaus satisfies the claimed range.  Applicant does not provide criticality for this range in the specification.  Modification to the range is merely an obvious engineering design choice derived through routine tests and experimentation to optimize conditions and amounts.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 4, Anttila as modified teaches the chamber filter cake contains in the dry matter 40 - 80 weight % CaCCfi (limestone) (Anttila claim 3).  Claimed range is merely engineering design choice derived through routine tests and experimentation to optimize 
Regarding Claim 9, Anttila as modified teaches a mat (a layer of the litter of Anttila satisfies the broad term of a mat, no structural details are claimed for the mat structure) for animal husbandry, comprising the bedding material according to claim I, wherein it consists of 50 - 90 % by weight, of the calciferous ingredient and 10 - 50 % by weight, of the bulk-forming component consists (Anttila paragraph [0012], claims 3, 4).
Regarding Claim 14, Anttila as modified teachescomprising 70 - 80 % by weight of the calciferous ingredient and 20-30 % by weight of the bulk-forming component consists (Anttila paragraph [0012] and claim 4).
Regarding Claim 10, Anttila as modified teaches wherein the bedding material contains a maximum of 20 % by weight water (Antilla teaches zero, this satisfies the broad limitation since it merely claims a maximum of 20%, but an amount of zero satisfies).
Regarding Claim 6, Anttila as modified teaches wherein the chamber filter cake contains up to 10 % by weight of zeolites (Antilla paragraph [0007], a known free flowing filler with known absorption properties).  Claimed range is merely engineering design choice derived through routine tests and experimentation to optimize conditions and amounts.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for this percentage in the specification.
Regarding Claim 12, Anttila as modified teaches wherein the chamber filter cake contains up to 10 % by weight clinoptilolites (Antilla paragraph [0007] clinoptilote is a natural zeolite, a known free flowing filler with known absorption properties).
Regarding Claims 2, 3, 11, Anttila as modified teaches the known use of clay i.e. silicate as a filler in animal bedding (Anttila paragraph [0004] and [0005]), but is silent wherein the chamber filter cake contains in the dry matter 5 - 30 %, 10-20% by weight silicate compounds.  However, Claimed range is merely engineering design choice derived through routine tests and experimentation to optimize conditions and amounts.  The modification is merely “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.  Applicant does not provide criticality for this percentage in the specification.  One of ordinary skill in the art would be motivated to modify amounts of silicate based on desired absorbancy.

Claims 7, 13, 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0201438 to Anttila et al in view of U.S. Patent No. 4,824,653 to Severinghaus, Jr. et al. as applied to claim 1 above, and further in view of U.S. Patent No. 4,519,340 to Dickey.
Regarding Claim 7, Anttila as modified teaches fillers of sawdust, (Anttila paragraph [0012]), but is silent on wherein the bulk-forming constituent is chopped straw.  However, Dickey teaches the general knowledge that it is known to select straw in combination with limestone (Dickey abstract) and that straw is an alternate organic equivalent to sawdust.  It would have been obvious to one of ordinary skill in the art to further modify the teachings of Anttila with the teachings of Dickey at the time of the invention as a known organic filler available byproduct in certain regions and for a desired density.  The modification is merely the simple substitution of one known filler for another; and/or “obvious to try” choosing from a finite number of identified, predictable solutions with a reasonable expectation of success.
Regarding Claim 13, Anttila as modified teaches wherein 70 - 80 % by weight calciferous ingredient is mixed with 20 - 30 % by weight of straw (Dickey abstract; Anttila paragraph [0012] and claim 4).
Regarding Claim 8, Anttila as modified teaches wherein 50 - 90 % by weight, calciferous ingredient is mixed with 10 - 50 % by weight of straw. (Dickey abstract; Anttila paragraph [0012] and claims 3 and 4).
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Pub. No. 2006/0201438 to Anttila et al in view of U.S. Patent No. 4,824,653 to Severinghaus, Jr.  as applied to claim 1 above, and further in view of U.S. Patent No. 2013/0199456 to Bracilovic.
Regarding Claim 5, Anttila as modified is silent on wherein the chamber filter cake contains in the dry matter 20 - 80 % by weight CaMg (dolomite).  However, Bracilovic teaches .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The following prior art references teaches the general knowledge of one of ordinary skill in the art that it is known to use limestone/dolomite as a Barnstone on page 10.  Uses of Limestone and Dolomite, by J.E. Lamar, Illinois State Geological Survey, Urbana, Circular 321 [retrieved from internet 8 March 2021 file:///C:/Users/avalenti/Documents/e-Red%20Folder/16308061/Uses%20of%20limestone%20and%20dolomite.pdf] 1961.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANDREA M VALENTI whose telephone number is (571)272-6895.  The examiner can normally be reached on Available Monday and Tuesday only, eastern time.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Peter Poon can be reached on 571-272-6891.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/ANDREA M VALENTI/Primary Examiner, Art Unit 3643                                                                                                                                                                                                        



08 March 2021